Citation Nr: 0019000	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-30 353	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss, and 
if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had verified active military service from July 
1957 to April 1962, and from July 1964 to February 1979.  He 
had additional active service, the dates of which have not 
been verified, and he retired from service in February 1979 
based on completion of more than 22 years of active service.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal partly from a March 1993 rating decision by 
the RO which granted service connection for PTSD, assigning a 
10 percent rating.  In July 1993, the RO increased the rating 
for PTSD to 30 percent.  The veteran appeals for a higher 
rating.  

The current appeal also arises from a November 1999 RO rating 
decision which denied service connection for hearing loss.  
The Board notes that in March 1993, the RO denied service 
connection for hearing loss.  In June 1993, the veteran 
submitted a notice of disagreement.  In August 1993, he was 
issued a statement of the case.  He did not perfect his 
appeal by filing a timely substantive appeal.  As a result, 
the March 1993 RO decision denying service connection for 
hearing loss is final.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In 
November 1999, the RO denied the claim of service connection 
for hearing loss on a de novo basis.  Irrespective of the 
RO's action in November 1999, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for hearing loss.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board 
construes the issue to be whether new and material evidence 
has been submitted to reopen the claim of service connection 
for hearing loss, and if the claim is reopened, whether 
service connection for hearing loss is warranted. 

In February 2000, the veteran, through his representative, 
raised the issue of service connection for tinnitus.  This 
issue has not been adjudicated by the RO and it is referred 
to the RO for appropriate action.



FINDINGS OF FACT

1.  An unappealed RO decision in March 1993 denied a claim of 
service connection for hearing loss.  The evidence received 
since the March 1993 RO decision includes evidence which is 
not cumulative or redundant of evidence previously 
considered, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

2.  The veteran's left ear hearing loss began in service

3.  The veteran has not submitted competent evidence showing 
a plausible claim of service connection for right ear hearing 
loss.

4.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment, and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the March 1993 RO decision, and thus the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303 (1999).

3.  The claim of service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).

4.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had verified active military service from July 
1957 to April 1962, and from July 1964 to February 1979.  He 
had additional active service, the dates of which have not 
been verified, and he retired from service in February 1979 
based on completion of more than 22 years of active service.  
His service medical records does not contain an initial 
service enlistment examination.  In October 1964 he was 
treated for external otitis.  When examined in 1977, 
audiological studies revealed the veteran had pure tone 
thresholds of the right ear of 10, 10, 10, 5 and 30 decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  Pure 
tone thresholds of the left ear were 20, 15, 15, 30 and 60 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Examination of the ears in 1978 revealed he 
had pure tone thresholds of the right ear of 5, 5, 5, 0 and 
20 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 5, 
5, 5, 30 and 70 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  The examiner noted the veteran had high 
frequency hearing loss.  A 1979 separation examination 
revealed the veteran had pure tone thresholds of the right 
ear of 5, 0, 0, 0 and 25 decibels at 500, 1000, 2000, 3000 
and 4000 hertz, respectively.  Pure tone thresholds of the 
left ear were 5, 10, 15, 35 and 80 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.

Service personnel records show the veteran received the 
Combat Action Ribbon, Purple Heart Medal, Vietnamese Cross of 
Gallantry with Palm, Vietnam Campaign Medal, and the Good 
Conduct Medal.

In 1987, the veteran was treated for decreased hearing loss.  
He was referred to the ear, nose and throat (ENT) clinic in 
August 1987.  At that time, audiological studies revealed 
pure tone thresholds of the right ear of 10, 15, 20, and 30 
decibels at 500, 1000, 2000, and 4000 hertz, respectively.  
Pure tone thresholds of the left ear were 20, 55, 70, and 100 
decibels at 500, 1000, 2000, and 4000 hertz, respectively.

VA outpatient treatment reports from 1992 show the veteran 
complained of decreased hearing and that he received 
treatment at the psychiatric clinic.  Psychiatric reports 
during this time show the veteran lived with his mother.  He 
complained of having nightmares, flashbacks, feelings of 
isolation, feelings of guilt, and periods of depression.  He 
had startle responses and was hypervigilant.  He stated he 
had no friends other than Vietnam veterans.

In April 1992, the veteran filed a claim of service 
connection for PTSD.  He stated he had flashbacks and 
nightmares of his Vietnam experiences.

On April 1992 VA psychiatric examination, the veteran 
complained of nightmares regarding his Vietnam experiences.  
During mental status examination, the examiner noted the 
veteran had severe hearing impairment which was more 
pronounced on the left.  The veteran reported he had 
continuous memories of his Vietnam experiences.  Mental 
status examination revealed the veteran had startle response 
and was hyperalert.  The veteran stated he frequently felt 
depressed.  However, he denied having suicidal thoughts.  He 
stated he had no friends and spent most of his time at home 
taking care of his 80 year old mother.  The examiner stated 
the veteran had good insight into his problems.  The veteran 
related he could not express his emotions and that his 
feelings were numb.  He denied hallucinations and delusional 
trends.  His judgment was fair.  The examiner stated that at 
the present time the veteran was socially and vocationally 
impaired.  The diagnosis on Axis I was PTSD, dysthymia, and 
generalized anxiety disorder.  Axis III conditions were noted 
to include severe hearing impairment which was more 
pronounced on the left.

A May 1992 private psychiatric examination report reveals the 
veteran had an appropriate appearance.  There was no evidence 
of psychomotor agitation or retardation.  He was cooperative 
during the interview.  He stated he felt isolated and that he 
lacked friends.  He denied feeling suicidal or having severe 
depression.  His affect was congruent and appropriate.  His 
speech was pressured and loud, due to hearing loss.  He 
stated he feared noises, he could not get thoughts of Vietnam 
out of his mind, and felt doctors wanted to harm him.  He 
reported having nightmares about the war, but that they had 
diminished over the past decade.  He had no delusions.  With 
respect to his thought process, he had concrete thinking, 
loosing of association, and anxiety.  He was logical, but had 
some flight of ideas.  His sensorium was clear.  He had good 
remote memory, but had gaps related to military service.  He 
also had good recent and immediate memory.  His calculation 
was good.  He had difficulty with concentration, as he was 
easily distracted.  He could understand the relationship 
between facts and could draw conclusions.  He had no plans 
for the future due to employment problems and hearing 
problems. 

When examined by the VA in June 1992, the veteran complained 
of irritability, anger, depression, difficulty with memory 
and concentration, and difficulty falling asleep.  He stated 
he had war related nightmares once a month.  He also stated 
he had intrusive and recurrent thoughts about Vietnam.  He 
reported having flashbacks of people getting shot, numbing of 
feelings, and startle responses.  He stated he had no social 
life except that he took his mother to bingo.  

The examiner noted the veteran was 55 years old and retired 
from the military at the age of 42.  The veteran stated he 
then worked for Kodak for 7 years and was laid off.  He 
stated that since then he had been unable to hold and obtain 
employment.  He considered his hearing problem a major 
impediment in obtaining employment.  Mental status 
examination revealed the veteran was tense, anxious, restless 
and irritable and that he had underlying anger.  He had a 
speech impediment and he rambled at times.  The examiner 
noted the veteran had hearing problems.  Examination revealed 
the veteran had impaired memory and concentration but no 
thought disorder.  The diagnosis was PTSD.

During a June 1992 VA social survey, the social worker 
recorded the veteran's present complaints, pre-service 
history, military history, and employment history.  During 
the interview, the social worker noted the veteran was hard 
of hearing and that he had a slight speech impediment.  The 
social worker stated the veteran's past memory was quite 
unreliable and that his recent memory was not good.  The 
veteran was irrelevant at times.  He reported he had 
nightmares of his Vietnam experiences.  He stated he had sad 
feelings but denied suicidal ideation.  He claimed he heard 
voices twice a month.  He stated he had no significant post-
military employment because he could not work due to hearing 
problems.  He reported that during the summer he worked in 
his garden and in the winter he sat in the house and thought.  
He stated he had never been married and never had a 
significant nonlegal union.  He related he lived with his 
mother and that they usually got along pretty well, but 
sometimes he would blow up when he thought about Vietnam.  
The assessment was combat traumatized veteran.  The social 
worker reported the veteran never had significant civilian 
employment and was quite isolated.  He stated the veteran's 
socio-economic functioning was severely impaired.  He related 
it was difficult to differentiate the extent of which he was 
disabled by the head injury, and/or combat trauma, and/or 
hearing loss, but that his functioning was clearly severely 
limited.

In a letter dated in June 1992, a social worker from the Nam 
Era Service Center stated the veteran experienced traumatic 
events while in Vietnam.  He reported the veteran experienced 
nightmares and flashbacks of men dying in his arms, survival 
guilt, anger over the wounded and maimed comrades, and a 
sense of worthlessness and isolation.  He stated the veteran 
had problems readjusting to civilian demands and 
expectations.  He reported the veteran felt he was different 
from those around him.  He complained of sleep disturbance, 
social isolation, hypervigilance, and anger with authority.  
The social worker reported the veteran suffered from hearing 
loss, PTSD, and dysthymia.  He stated the veteran's 
depression and the disabling effects of chronic PTSD served 
to make him unemployable.  He stated the veteran had sought 
employment but found his presentation of confusion and 
unpredictable behavior such that he was unable to secure any 
position, let alone meaningful employment.  He reported the 
veteran never married and felt that he was incapable of 
maintaining a validating relationship.  He stated the veteran 
spent most of his time tending a garden or doing chores at 
home.  He reported the veteran was in psychiatric therapy at 
his clinic and also at the VA.  He related that gains in 
therapy had been minimal.

An October 1992 VA psychiatric examination report indicates 
the veteran remained unable to work and that he received 
psychiatric treatment on a regular basis.  It was reported 
the veteran took medication due to his psychiatric symptoms.  
The veteran stated he had irritability, angry outbursts, and 
problems with concentration.  He complained of feeling on 
edge all the time and of having difficulty sleeping.  He 
stated he had war-related nightmares which occurred 2 to 3 
times a week.  He reported having intrusive and recurrent 
thoughts of Vietnam.  He stated he had flashbacks and 
startled reactions.  Objective findings revealed the veteran 
was tense, anxious and restless.  His speech was coherent and 
relevant but his verbal productivity was increased as a 
result of a high level of anxiety.  His affect was 
predominantly anxious.  There was no evidence of delusions or 
hallucinations.  The diagnosis was PTSD.

An October 1992 VA neurology examination was conducted for 
the purpose of evaluating any encephalopathy.  During the 
examination, the veteran reported sustaining a shrapnel wound 
injury to the head.  He stated he thereafter noticed a 
progressive loss of hearing.  He reported having a 15 to 20 
year history of abusing alcohol.  He reported he was living 
with his mother.  He stated he was not able to work and had 
not formed any lasting relationships.  He reported he noticed 
some difficulty with his memory over the years.  He related 
he had nightmares and flashbacks.  On examination, he was 
oriented times 3.  He could remember 3 out of 3 objects after 
5 minutes.  He could name the last 5 presidents and could 
spell the word "world" forwards and backwards.  He was 
concrete on proverbs and on similarities.  He had problems 
hearing during the examination.

The examiner stated the veteran reported with a history of 
shrapnel injury to the head while he was in service.  The 
examiner opined that if this was the case, it may well have 
caused some type of encephalopathy leading to loss of 
hearing.  The examiner reported the veteran clearly had some 
cerebellar abnormalities which may be related to the 20+ year 
history of alcohol use.  The examiner concluded the veteran 
had diminished hearing of unknown etiology.  The examiner 
opined it was impossible to stated whether the veteran's 
hearing loss was related to his psychiatric difficulties.  
The diagnoses were miline cerebellar and left cerebellar 
dysfunction, possibly secondary to alcohol abuse; and 
encephalopathy by history, etiology unknown, probably 
metabolic, question as to whether secondary to alcohol abuse.

In December 1992, the VA examiner who conducted the October 
1992 neurologic examination submitted an addendum clarifying 
his diagnoses.  He stated the veteran had PTSD secondary to 
Vietnam with anxiety and depression; cerebellar dysfunction 
probably secondary to alcoholism; and encephalopathy of 
unknown etiology.  The examiner stated she was unable to 
further delineate cause and that no further test would help 
determine if it was service related.  The examiner stated the 
issue was complicated and worsened by PTSD.

The RO, in a March 1993 rating decision, granted service 
connection for PTSD and assigned a 10 percent rating.  The RO 
denied service connection for hearing loss.  The RO denied 
the claim stating the veteran failed to report for VA 
examination and that the evidence on file was insufficient to 
establish service connection for hearing loss.  In March 
1993, he was given notice of the rating decision.

In June 1993, the veteran submitted a notice of disagreement 
with the March 1993 denial of service connection for hearing 
loss.  In August 1993, he was issued a statement of the case.  
He failed to submit a substantive appeal.

Outpatient treatment reports from 1993 show the veteran 
complained of having flashbacks, startle responses, and 
nightmares regarding his Vietnam experiences.  The reports 
also show he was prescribed medication due to his psychiatric 
symptoms.  Reports further show he complained of hearing 
loss.

In a June 1993 statement, the veteran reported he had 
nightmares, flashbacks, anxiety, nervousness, anger, loss of 
memory and depression as a result of his PTSD.  He stated he 
had no friends, or just of few of them, because he had 
trouble trusting people, other than Vietnam veterans.  He 
reported having hearing loss due to sustaining a shrapnel 
injury to the left side of his head.  He stated that since 
the time of the injury he had trouble hearing.  He related 
that due to his hearing loss, he felt he missed out on job 
opportunities.

In July 1993, the RO granted a higher rating of 30 percent 
for the service-connected PTSD, effective from April 1992.

On September 1993 VA audiology examination, the veteran 
reported he had no hearing in his left ear.  He stated the 
onset of his hearing loss may have been during Vietnam as 
that was his only history of noise exposure.  He stated he 
noticed hearing loss in 1986.  Audiological studies revealed 
pure tone thresholds of the right ear were 15, 20, 45, 60 and 
75 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 
100+, 105+, 110+, 110+, and 110+ decibels at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  Speech discrimination was 
40 percent in the right ear and DNT in the left ear.  The 
examiner stated the tests results were of poor inter-test 
consistency.  

At a February 1994 VA audiological examination, the veteran 
reported that during service he was exposed to bombs, rifle 
shots, grenades, rocket launchers and loud military vehicles.  
He stated he worked in a Mott's juice factory for 2 years.  
His chief complaint was hearing loss in his left ear.  He 
stated that during service his left side was exposed to 
shrapnel which he felt caused his hearing loss.  Pure tone 
thresholds of the right ear were 10, 20, 60, 60 and 65 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively  Speech discrimination was 60 percent on the 
right.  The audiologist could not evaluate speech 
discrimination on the left, as the words were too distorted 
to repeat.  The audiologist stated the veteran had right ear 
moderate high frequency sensorineural hearing loss.  Testing 
of the left ear was unreliable.

On July 1994 VA neurology examination, the veteran stated he 
had been depressed but denied having any memory problems.  
The assessment was hearing loss on the left side, which most 
probably was sensorineural hearing loss.

A March 1995 VA neurological examination report revealed the 
veteran had an unremarkable examination, except for some 
hearing deficit.

On May 1995 psychological assessment, the veteran reported 
having nightmares.  He stated he had hearing loss due to 
being exposed to shellings in service.  Mental status 
examination revealed his immediate recall and recent memory 
were intact.  His remote memory may have been somewhat 
impaired in that some of the information presented was 
contradictory.  Cognitively he was very concrete.  He 
admitted having a past problem with alcohol, but he no longer 
saw it as a problem.  Alcohol dependence in full remission, 
PTSD, and rule out generalized anxiety disorder were 
diagnosed on Axis I.  Axis IV revealed his stressors were 
moderate.  Axis V revealed a global assessment of function 
(GAF) score of 65.

An October 1995 hospital summary reveals the veteran was 
admitted due to balance and gait problems.  Neurological 
examination revealed the veteran was alert and oriented in 
three spheres.  Fluency, comprehension, naming and repetition 
were normal.  Short-term memory testing showed recall of 
three out of three items.  His fund of knowledge was good and 
his attention was good.  His calculations were good.  His 
abstractions were poor and his insight was good.  Bilateral 
hearing loss and an anxiety disorder were diagnosed.

In October 1995, the veteran filed a claim of service 
connection for hearing loss

A November 1995 VA audiology test revealed the veteran had an 
asymmetrical bilateral sensorineural hearing loss with no 
measurable left ear hearing.

Treatment reports from 1995 to 1996 show the veteran was in 
individual and group counseling due to PTSD.  He was 
prescribed medication due to PTSD symptoms.  Reports show he 
had no obvious psychotic features, but that he continued to 
function marginally.  The reports also show he complained of 
hearing loss and was diagnosed as having bilateral 
sensorineural hearing loss.

In a January 1996 letter, a VA psychiatrist stated he treated 
the veteran for approximately 2 and 1/2 years.  He stated the 
veteran continued to receive treatment from another 
psychiatrist.  He reported the veteran also continued to 
suffer from active PTSD symptoms such as nightmares, 
disturbed sleep, flashbacks and anxiety.  He stated that 
during the time he treated the veteran he did not observe any 
significant improvement in his condition, and therefore his 
prognosis for achieving a satisfactory occupational 
functioning was rather poor.

During a June 1996 VA industrial survey, the veteran stated 
he continued to live with his mother and that sometimes it 
was very difficult living with her.  He stated he drove her 
to bingo and tried to do other things for her.  He stated he 
sometimes spent time with his nephew and the nephew's family.  
He related he sometimes saw his brothers and sisters.  He 
stated he had lots of friends but liked to stay close to his 
home.  He reported he was laid off from a job in 1987 and 
that he had not worked since then.  He related he spent his 
time gardening and exercising and that he liked to stay busy.  
He reported he primarily stayed around the house, but that he 
volunteered with the Knights of Columbus and helped out with 
bingo.  The veteran stated he continued to have bad dreams 
about Vietnam, but that the dreams were not as frequent as 
they once were.  He reported he experienced flashbacks when 
he saw "road kill" or when he gardened.  He stated he 
experienced pleasure when he was able to help people out and 
when he won at bingo.  He stated his concentration, long term 
memory and short term memory were poor.  He stated he took 
medication for anxiety.

On September 1996 VA psychiatric examination, the veteran 
complained of irritability, anger, sleep disturbance, 
nightmares (which had decreased), flashbacks, intrusive and 
recurrent thoughts of Vietnam, panic attacks, anxiety and 
restlessness.  On examination, he was tense, anxious and 
restless.  His speech was coherent and relevant, but very 
pressured due to high anxiety.  He appeared preoccupied and 
absent minded at times.  His thought process was somewhat 
slowed down.  The psychiatrist stated the veteran continued 
to be very distressed by PTSD symptoms and that he was 
functioning only at a marginal level.

A December 1996 VA audiological examination revealed the 
veteran related a history of sustaining hearing loss 
following a grenade exploding near his left ear.  The 
audiologist stated the veteran had a mild to severe sloping 
essentially sensorineural hearing loss in the right ear and 
that there were not consistent responses obtained in the left 
ear.

Outpatient treatment reports from 1997 to 1999 show the 
veteran participated in a PTSD group therapy program.  The 
group discussed several symptoms of PTSD and ways to cope 
with such symptoms.  The group also discussed VA compensation 
benefits for PTSD.  The outpatient treatment reports note the 
veteran continued to receive medication for PTSD symptoms.

An August 1999 VA neurology examination revealed a diagnosis 
of complete hearing loss of the left ear and mild to severe 
sensorineural hearing loss of the right ear.

An August 1999 VA psychiatric report notes the veteran was 62 
years old and that he complained of nightmares, anger, sleep 
disturbance, flashbacks, intrusive thoughts, lack of 
concentration, and forgetfulness.  He was oriented to time, 
place and person.  He was anxious during the interview.  He 
seemed to have impairment in both recent and remote memory.  
He denied suicidal or homicidal ideation.  He reported he was 
unable to work and that he last worked in 1987.  The 
diagnosis was delayed PTSD.  The psychiatrist stated that the 
GAF score related to PTSD would be around 55.  The 
psychiatrist related the veteran continuously had flashbacks, 
panic attacks and had difficulty socializing.  He noted the 
veteran had not worked since 1987, and that he lacked 
concentration and was becoming forgetful.

An August 1999 audiology examination revealed the veteran had 
pure tone thresholds of the right ear of 25, 40, 70, 70, and 
75 decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 105, 
105, 105, 105 and 105 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  Speech recognition was 62 percent 
on the right and 0 percent on the left.  The diagnosis was 
mild to severe sloping sensorineural hearing loss in the 
right ear and a complete lack of hearing in the left ear.

II.  Analysis

A.  New and material evidence to reopen the claim of service 
connection for hearing loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including sensorineural 
hearing loss, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The claim for service connection for hearing loss was denied 
by the RO in March 1993.  The veteran did not appeal that 
decision, and it is considered to be final, with the 
exception that the claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  The 
question now presented is whether new and material evidence 
has been presented, since the May 1993 RO decision, which 
would permit the reopening of the claim for service 
connection for hearing loss.  Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the 1993 RO decision 
included the veteran's service medical records from his 
lengthy active duty which ended in 1979, and post-service 
medical records, including outpatient treatment reports and 
VA examination reports.  The veteran's service medical 
records show he had left ear hearing loss under VA standards.  
He was diagnosed as having high frequency hearing loss of the 
left ear.  Service medical records did not demonstrate 
hearing loss of the right ear.  The earliest post-service 
medical record showing treatment for hearing loss was in 
1987.  At that time, auditory thresholds of the left ear met 
the criteria for hearing loss under VA standards, but 
auditory thresholds in the right ear did not meet the 
requisite criteria.  Psychiatric examination reports dated in 
1992 note the veteran complained of hearing problems.  An 
October 1992 neurology examination report reveals the veteran 
stated he had hearing loss after sustaining a shrapnel wound 
injury to the head while in service.  The examiner stated 
that if the veteran sustained a shrapnel injury to the head 
it well may have caused some type of encephalopathy leading 
to loss of hearing.  The examiner concluded the veteran's 
hearing loss was of unknown etiology.

Evidence on file after the 1993 RO decision denying service 
connection for hearing loss includes medical records and 
additional contentions raised by the veteran.  The additional 
medical reports shows he currently has bilateral hearing 
loss.  The additional evidence also includes the veteran's 
contention that he developed hearing loss after being exposed 
to shellings and grenade explosions in service is also new 
and material evidence.  

The veteran's assertion of developing hearing loss after 
exposure to shellings and grenade explosions in service and 
the evidence showing he now has right ear hearing loss is 
new, as it is not cumulative or redundant of previously 
submitted evidence.  The evidence is also material since it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hence, the claim for 
service connection for hearing loss is reopened by new and 
material evidence.

The Board finds that the reopened claim for service 
connection for left ear hearing loss is supported by evidence 
which makes it well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Elkins v. West, 12 Vet.App. 209 (1999).  The Board 
must next determine whether service connection for left ear 
hearing loss is warranted on the merits, based on a 
consideration of all the evidence of record.  In this regard, 
it is noted the veteran's service awards (i.e. Combat Action 
Ribbon and Purple Heart Medal) show he engaged in combat, 
suggesting he was exposed to acoustic trauma.  In addition, 
the veteran's service medical records show he had high 
frequency hearing loss of the left ear.  Post- service 
medical records show he now has no hearing in the left ear.  
After a review of the entire record, and with application of 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the veteran's left ear hearing loss was 
incurred in service, and service connection is warranted.

With respect to the right ear, the Board finds the veteran 
has not submitted a well grounded claim of service 
connection.  In this regard, the Board notes that service 
medical records are negative for any findings or diagnosis of 
right ear hearing loss.  There is no evidence of right ear 
hearing loss within the year after the veteran's 1979 service 
discharge, as required for a presumption of service 
incurrence.  The veteran first complained of hearing loss in 
1987, many years after service, and at that time he did not 
have a hearing loss disability in the right ear under the 
standards of 38 C.F.R. § 3.385.  Not until 1993 does the 
record show he had right ear hearing loss meeting VA 
standards.  Beginning in 1994, right ear sensorineural 
hearing loss was diagnosed.  

The veteran has not submitted any competent medical evidence 
showing that right ear hearing loss, which was first shown 
many years following service, is related to service.  In 
October 1992 a VA neurologist stated that if the veteran 
sustained a shrapnel injury to the head in service it well 
may have caused some type of encephalopathy leading to loss 
of hearing.  He also stated it was impossible to state 
whether the veteran's hearing loss was related to psychiatric 
difficulties.  He concluded the veteran's hearing loss was of 
unknown etiology.  The Board finds this statement/opinion to 
be speculative and inconclusive.  As a result, it cannot 
serve to make the claim of service connection well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Likewise the veteran's assertion that his right ear hearing 
loss first noted many years after service is insufficient to 
well ground his claim of service connection.  As a layman, he 
is not competent to comment on medical causation or 
diagnosis.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent evidence showing the veteran's 
right ear hearing loss is related to service, including noise 
exposure in service, the claim must be denied as not well 
grounded.

B.  Higher rating for PTSD

The veteran's claim for a rating in excess of 30 percent for 
service-connected PTSD is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 30 percent when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. (The term 
"definite" in the regulation means "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large." VAOPGCPREC 9-93.)  A 50 percent rating 
is to be assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when symptoms 
result in severe social and industrial impairment.  38 C.F.R. 
§ 4.132, Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 30 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Code 9411 (1997) 
(effective November 7, 1996).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).  Here, 
either the previous or the current rating criteria may apply, 
whichever are most favorable to the veteran.

At the outset, the Board notes the veteran has a long history 
of alcohol abuse.  Disability attributable to non-service-
connected alcohol abuse may not be considered in support of a 
claim for a higher rating for PTSD.  38 C.F.R. § 4.14.

With regard to the veteran's industrial history, the record 
demonstrates the veteran retired from the military at the age 
of 42.  He then worked for Kodak for 7 years until he was 
laid off.  The veteran stated he had been unable to hold or 
obtain employment since that time.  Psychiatric examination 
in April 1992 revealed the veteran was noted to have PTSD, 
dysthymia, generalized anxiety and severe hearing impairment.  
The psychiatrist stated the veteran was socially and 
vocationally impaired.  In a June 1992 letter, a private 
social worker stated the veteran had hearing loss, PTSD, and 
dysthymia.  He stated the veteran's depression and the 
disabling effects of chronic PTSD served to make the veteran 
unemployable.  He stated the veteran had sought employment 
but found his presentation of confusion and unpredictable 
behavior such that he was unable to secure any position, let 
alone meaningful employment.  In June 1992, a VA social 
worker stated the veteran's socio-economic functioning was 
severely impaired but that it was difficult to differentiate 
the extent of which he was disabled by the head injury, 
and/or combat trauma, and/or hearing loss.  A 1992 VA social 
and industrial survey shows the veteran spent his time doing 
chores or working in his garden.  In October 1992, a VA 
psychiatrist stated the veteran remained unable to work.  

Reports from 1992 show the veteran had a 20+ year history of 
abusing alcohol.  In 1995, the veteran stated he no longer 
had a problem with alcohol abuse.  A May 1995 psychological 
assessment revealed the veteran had moderate stressors and 
that he had a GAF score of 65, indicating mild industrial 
impairment.  In January 1996, a VA psychiatrist stated the 
veteran's prognosis for achieving a satisfactory occupational 
functioning was rather poor.  In September 1996, a VA 
psychiatrist stated the veteran continued to be very 
distressed by PTSD symptoms and that he was functioning only 
at a marginal level.  However, a 1996 VA social and 
industrial survey revealed the veteran volunteered with the 
Knights of Columbus, helped out with the administration of 
bingo games, gardened, exercised, and visited with family.  
In August 1999, a VA psychiatrist reported the veteran's GAF 
score related to PTSD was 55, indicating moderate industrial 
impairment.  

There is nothing in the record demonstrating the veteran lost 
his last employment in 1987 due to PTSD.  Rather, the record 
demonstrates he was laid off.  Although the veteran has not 
worked in several years, it appears from the record that his 
20+ year history of alcohol abuse and other disabilities have 
had an impact on his ability to obtain and maintain 
employment.  He is in fact retired (and receiving retirement 
benefits) and no recent attempts to work are shown.  
Comprehensive VA examinations include GAF scores showing no 
more than moderate impairment of industrial adaptability 
attributable solely to PTSD. 

As to the veteran's social history, the record shows the 
veteran lived with his mother (until her death) and that they 
usually got along well together.  The record also shows he 
spent time with his nephew and his nephew's family and that 
he sometimes saw his siblings.  At times, he stated he had no 
friends and at times he reported having lots of friends.  He 
stated he liked to stay busy.  He stated he had difficulty 
socializing with others.  However, GAF scores of 55 and 65 
are of record, indicating no more than moderate social 
impairment.  The record overall demonstrates no more than 
moderate social impairment.  Even if the veteran's social 
impairment was more than moderate, his social impairment is 
to be evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (effective prior to November 7, 1996); 
38 C.F.R. § 4.126 (effective November 7, 1996).

The next higher rating of 50 percent is not warranted under 
either the old or the new rating criteria.  The Board finds 
the medical and other evidence does not show PTSD symptoms of 
a magnitude to produce considerable social and industrial 
impairment (the old criteria for a 50 percent rating under 
Code 9411).  Nor do PTSD symptoms cause occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as those outlined in the new criteria 
for a 50 percent rating under Code 9411.  Mental status 
examinations from 1992 to 1999 show he is oriented to time, 
place, and person.  He does not have any hallucinations or 
delusions.  He did not have a thought disorder.  His speech 
is coherent and relevant.  Although the veteran complained of 
having problems with his memory, there is no indication he 
has retention of only highly learned material, or that he 
forgets to complete tasks.  He reports having problems 
concentrating; yet, on mental status examination, he has had 
no problems with calculations. 

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when PTSD was less or 
more than 30 percent disabling.  Thus "staged ratings" are 
inapplicable here.

In conclusion, the Board finds that the veteran's overall 
PTSD disability picture most closely approximates the 
criteria for a 30 percent rating, than a 50 percent rating, 
and thus, the lower rating of 30 percent is to be assigned. 
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against a higher rating for PTSD; the benefit-of-the-doubt 
doctrine rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).









ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

A higher rating for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

